                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL             ‘O’
    Case No.                     2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title                        JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
     

    Present: The Honorable                                     CHRISTINA A. SNYDER 
                    Catherine Jeang                                              Laura Elias                          N/A 
                     Deputy Clerk                                         Court Reporter / Recorder                 Tape No. 

                  Attorneys Present for Plaintiffs:                                       Attorneys Present for Defendants: 
                                         Paul Deese                                               Cynthia Jackson
                                                                                                   Susan Walker 
    Proceedings:                                   DEFENDANT YOU & MR. JONES, INC.’S MOTION TO
                                                   DISMISS PLAINTIFF JUSTIN REZVANI’S FRAUD CLAIMS
                                                   (Dkt. 22, filed October 29, 2018)

                                                   DEFENDANT REACH LABS, INC. DBA THEAMPLIFY’S
                                                   MOTION TO DISMISS PLAINTIFF REZVANI’S DERIVATIVE
                                                   ACTION PURSUANT TO RULE 23.1 (Dkt. 23, filed October 29,
                                                   2018)
 
    I.        INTRODUCTION
       On July 19, 2018, plaintiff Justin Rezvani (“Rezvani”), individually and
derivatively on behalf of Reach Labs, Incorporated (dba “theAmplify”) filed this action
against David Jones (“Jones”), You & Mr. Jones, Incorporated (“YoJo”), theAmplify,
and Does 1 through 10, inclusive (collectively, “defendants”). Dkt. 1. Rezvani filed a
first amended complaint on September 28, 2018, in which Rezvani alleges, individually,
against defendants Jones, YoJo, and Does 1 to 10 (1) intentional misrepresentation, (2)
false promise, (3) two breach of contract claims, (4) two claims for breach of the implied
covenant of good faith and fair dealing, and (5) securities fraud, in violation of Section
10(b) of the Securities Exchange Act, 15 U.S.C. §§ 78(j)(b) and 17 C.F.R. § 240.10b-5.
Dkt. 19 (“FAC”). 1 Against theAmplify and Does 1 to 50, Rezvani alleges (1) a breach of
                                                            
              1
       Although the FAC alleges these claims against Jones, the alleged owner of YoJo,
defendants contend that Rezvani has not yet served Jones in this action. MTD at 6, n2.
The Court confirms that there is no proof of service of process for Jones.
 
CV-549 (01/18)                                                       CIVIL MINUTES - GENERAL                           Page 1 of 15 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
     Case No.     2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
     Title        JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
contract claim, (2) a breach of the implied covenant of good faith and fair dealing claim,
(3) violation of the Fair Employment and Housing Act, Cal. Gov't Code § 12940 (West);
(4) wrongful termination in violation of public policy; (5) failure to pay earned wages
upon separation of employment; and (6) waiting time penalties. Finally, Rezvani
derivatively, on behalf of theAmplify, also alleges a breach of fiduciary duty claim
against Jones and Does 1 to 50.
      On October 29, 2018, defendant YoJo moved to dismiss Rezvani’s fraud-based
claims for intentional misrepresentation, false promise, and securities fraud. Dkt. 22
(“MTD”). Defendant theAmplify also moved to dismiss Rezvani’s derivative claim. Dkt.
23 (“Deriv. MTD”). Along with its motion, theAmplify included four sworn declarations
to support theAmplify’s position that Rezvani does not adequately represent the interests
of theAmplify or the other shareholders. Dkt. 23-2; Dkt. 23-3; Dkt. 23-4; Dkt. 23-5.
Rezvani filed an opposition to YoJo’s motion to dismiss his fraud claims on November 9,
2018. Dkt. 24 (“Opp’n”). That same day, Rezvani also filed an opposition to
theAmplify’s motion to dismiss the derivative claim, dkt. 25 (“Deriv. Opp’n”), along
with evidentiary objections to theAmplify’s supporting declarations, dkt. 26 (“Deriv.
Obj.”). On November 19, 2018, YoJo filed a reply brief, in support of its motion to
dismiss Rezvani’s fraud-based claims. Dkt. 29 (“Reply”). TheAmplify filed a reply brief
regarding the derivative claim on November 30, 2018. Dkt. 30 (“Deriv. Reply”).
       The Court held a hearing on December 17, 2018. Having carefully considered the
parties’ arguments, the Court finds and concludes as follows.
    II.   BACKGROUND
          Rezvani alleges as follows.

          A.     The Parties
       Plaintiff Rezvani resides in Los Angeles County, California. FAC ¶ 2.
TheAmplify, which is both a plaintiff and a defendant in this matter, is a California
corporation which Rezvani founded in 2013. Id. ¶¶ 1, 15. TheAmplify is a leading
marketing service that creates advertising content for large brands and uses a proprietary
algorithm to measure and discover audiences on social media. Id. Rezvani today owns



 
CV-549 (01/18)                          CIVIL MINUTES - GENERAL                     Page 2 of 15 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
45.85% of theAmplify. Id. ¶ 5. Defendant Jones is a natural person who owns defendant
YoJo, a Delaware Corporation. Id. ¶ 3. YoJo owns 51% of theAmplify. Id. ¶ 4.

         B.      Rezvani, Jones and YoJo Discuss a Stock Purchase
       Rezvani founded theAmplify in 2013 after developing a proprietary algorithm that
helps measure and discover audiences on social media. Id. ¶ 15. In 2015, Rezvani met
Jones, who expressed an interest in purchasing a majority share in theAmplify, via his
company YoJo. Id. ¶¶ 17–18. At that time, Rezvani owned over 98% of theAmplify,
which Rezvani alleges was expected to earn approximately $5 million in revenue and
$1.2 million in profit for 2015. Id. ¶ 17. Rezvani and Jones first had a telephone call on
or about August 6, 2015, where they shared their respective visions for growing their
companies, theAmplify and YoJo. Id. ¶ 17. On or about September 22, 2015, they met at
theAmplify’s office in Culver City, Los Angeles. Id. ¶ 18. At that time, Rezvani alleges
that Jones told him that Jones could help grow theAmplify’s revenue to $100 million. Id.
More specifically, Jones allegedly promised Rezvani that Jones’ expertise in marketing,
public relations, operations, and finance would help theAmplify. Id. ¶ 19. Jones also
told Rezvani about a new business unit at Jones’ company YoJo, called “Blood,” which
helped generate client leads. Id. ¶ 20. On October 6, 2015, Rezvani also accepted Jones’
invitation to attend a meeting of advertising executives, after which Jones allegedly told
Rezvani that he could help introduce Rezvani “to dozens of brands overnight.” Id. ¶ 21.
Rezvani alleges that he was impressed by the expertise and connections that Jones
presented, as well as Jones’ representation about the projected $100 million in annual
revenue. Id. ¶¶ 19 – 20. Rezvani alleges that he relied on the representations about what
Jones could bring to theAmplify. Id. ¶ 19.

       In late October of 2015, following these initial meetings, negotiations began for
YoJo’s purchase of a controlling interest in theAmplify. Id. ¶ 22. On or about October
28, 2015, Jones and Rezvani discussed a deal structure for the purchase: Jones proposed
that YoJo would purchase 51% of theAmplify, paying Rezvani for half of his shares
upfront, followed by “earned payouts” in 2016, 2017, and 2018, provided that
theAmplify achieved certain financial outcomes. Id. ¶ 23. Rezvani alleges that during
their October 28, 2015 telephone call, Jones assured Rezvani that he would achieve his
maximum potential payouts given the support and connections Jones and YoJo would
provide. Id. ¶ 24. Specifically, Rezvani alleges that Jones said, “I have no doubt you can
get potentially more money for your company in the short-term, [but] our model is one of
 
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                       Page 3 of 15 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
long-term partnership where if we deliver what I think we are capable of together . . . you
can earn dramatically more than $30,000,000.” Id. ¶ 25. Although Rezvani proposed
seeking an investor partner to raise more capital for theAmplify, Rezvani alleges that
Jones informed Rezvani that Jones’ and YoJo’s substantial support was contingent on
YoJo being the majority shareholder. Id. ¶ 26. Jones said that companies in which YoJo
owned only minority stakes did not receive high-level support from YoJo. Id.

       Initially, Jones and Rezvani disputed theAmplify’s valuation: Rezvani asserted that
it was valued at $42 million while Jones contended that it was worth $30 million.
Id. ¶ 22. On or about November 11, 2015, however, Rezvani met with a Mergers and
Acquisitions Specialist for YoJo, and they agreed on a $30 million valuation. Id. ¶ 27.
They also agreed on general terms of the sale: in exchange of Rezvani’s 51% equity
interest, valued at $15,300,000, he would receive a down payment of $7,650,000 and
earn-out payments of up to $7,650,000, dependent on theAmplify’s profits in 2016, 2017,
and 2018. Id. ¶ 28. Rezvani alleges that later that evening, he met with Jones, who stated
that he would help grow theAmplify. Id. ¶ 29.

         C.      The Parties Execute Agreements for the Stock Purchase
       On or about December 16, 2015, Rezvani signed a letter of intent to sell a 51%
equity interest in theAmplify to YoJo. Id. ¶ 30. On January 22, 2016, Rezvani and Jones
met in New York City to further discuss the sale. Id. ¶ 31. Rezvani alleges that “Jones
reiterated his promises he would be helping Rezvani in critical areas of the business,
introducing him to brand representatives, and supplying internal operational support for
theAmplify.” Id. Jones also stated that YoJo’s Blood unit would help generate client
leads, and Rezvani alleges that this representation “was essential” to him. Id. Jones
allegedly repeated his promises to help support theAmplify’s growth on April 8, 2016,
during a telephone call. Id. ¶ 33. As part of his due diligence, which Rezvani completed
in April 2016, Rezvani developed sales projections for theAmplify based on Jones’
promises of support and connections. Id.

      As part of the terms of the sale, Rezvani told Jones that he wanted to maintain
control of theAmplify’s material business decisions and quotidian operations. Id. ¶ 34.
Jones assured Rezvani of his continued control, and he drafted an Employment
Agreement that maintained Rezvani as theAmplify’s CEO, which Rezvani signed on or
about April 25, 2016. Id. ¶¶ 34 – 36. On or about April 25, 2016, the parties also

 
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                        Page 4 of 15 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
executed a Shareholder Agreement and a Stock Purchase Agreement reflecting the sale of
the 51% stake. Id. ¶ 35. Under the agreements, there were three board seats, two to be
selected by YoJo and one to be selected by Rezvani. Id. ¶ 39. Rezvani, Jones, and
Antoni comprised the initial board. Id. Quorum required a majority, provided that the
majority was comprised of Rezvani or his designee. Id. The Shareholder and
Employment Agreements also provided that theAmplify’s Board Of Directors required
Rezvani’s consent for (1) hiring an employee with an annual salary greater than or equal
to $80,000; (2) a change in the dividend policy; (3) approval of material changes to the
annual budget and business plan which indicate variations to the business lines or
business model; and (4) any transaction that could potentially require the expenditure of
more than $5,000 by and between theAmplify, a stockholder or any seller. Id. ¶ 37.

       Rezvani alleges that the Shareholder Agreement was “unconscionable.” He notes
that the Agreement gave YoJo two of the three Board seats, and 51% of the equity
interest in theAmplify, and “[n]otably, the [Stock Purchase Agreement] gave Rezvani
$7,650,000 upfront and the rest . . . if theAmplify hit certain profit benchmarks.” Id. ¶
42. Rezvani further alleges that, “[b]y entering the Agreements—solely because he
reasonably believed the promises Jones made him—Rezvani inadvertently gave up
control of theAmplify.” Id. ¶ 41.

         D.      theAmplify’s Post-Purchase Management and Performance
       In 2016, theAmplify generated approximately $4,670,000 in revenue and $177,000
in profit. Id. ¶ 50. In 2017, the company generated revenue of approximately $5.7
million and profits of $700,000. Id. ¶ 53. To date, Rezvani alleges that he has only
received roughly $80,000 for his 2016 earn-out payment, and nothing for 2017. Id.
Rezvani asserts that his 2016 payment was delayed, and that he was required to inquire
about it. Id. ¶¶ 51 – 53.

       Rezvani also alleges that during the two years following YoJo’s stock purchase,
“Jones and YoJo degraded theAmplify for their self-interests, withdrawing cash from
theAmplify and increasing spending.” Id. ¶ 43. Specifically, Rezvani claims that Jones
overspent in order to lower theAmplify’s profits, which then minimized Rezvani’s earned
payouts. Id. Jones and YoJo also allegedly invested in direct competitors of theAmplify,
which hurt theAmplify’s sales. Id. ¶¶ 44, 47 – 48. Jones also allegedly stopped showing
up to theAmplify’s meetings and showed little interest in the company, although he

 
CV-549 (01/18)                     CIVIL MINUTES - GENERAL                         Page 5 of 15 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
“continued dismantling Rezvani’s work.” Id. ¶ 45. On information and belief, Rezvani
also alleges that YoJo’s Blood unit did not help theAmplify bring in new clients.
Id. ¶ 49. In July of 2017, Jones and Rezvani met in-person in Santa Monica, California.
At the meeting Jones told Rezvani that “he would no longer provide Rezvani with any
more client introductions.” Id. ¶ 56. Jones also allegedly told Rezvani “that their
business relationship would work one of three ways, [Rezvani] could: (i) be a good
soldier, (ii) work a few days a week at theAmplify; or (iii) leave his employment at
theAmplify.” Id. ¶ 55.

         E.      Rezvani’s Termination
      Following the stock purchase, Rezvani alleges that his work responsibilities at
theAmplify increased, and that he did not receive the expected help from Jones. Id. ¶ 57.
In March of 2017, Rezvani began suffering from anxiety. Id. ¶ 58. On November 1,
2017, Rezvani had a telephone call with Jones in which Rezvani disclosed his anxiety
about losing a key client. Id. ¶ 59. He also told Jones that he was seeing a therapist for
work-related anxiety. Id. Jones allegedly told Rezvani that he was worried about him,
and he suggested that Rezvani take time off. Id. Rezvani then took disability leave to
cope with his stress and anxiety, during which he was treated for emotional distress and
anxiety. Id. ¶¶ 59 – 60.

       On November 21, 2017, Rezvani returned from disability leave and flew to
Slovenia for business. Id. ¶ 61. He returned on November 25, 2017, and had a standing
weekly business call scheduled with Jones for November 28, 2017. Id. Rezvani alleges
that when he called Jones, however, Jones did not answer. Id. Instead, in an email to
Rezvani, Jones requested an in-person meeting for December 8, 2017. Id. ¶ 62. At that
meeting, Jones and another YoJo partner met with Rezvani and told him that he was
terminated “for cause.” Id. ¶ 63. Rezvani asserts that they offered Rezvani a different
position at theAmplify if he signed an agreement releasing any legal claims against them,
YoJo, and theAmplify. Id.

       Rezvani alleges that the “for cause” termination was pretext for discriminating
against Rezvani because of his anxiety. Id. He also contends that, “[i]n recommending
that Rezvani take leave for his anxiety, with the intention [of] terminating Rezvani upon
his return, and in terminating Rezvani for taking leave for his disability, Jones and
theAmplify acted with the intent to injure Rezvani.” Id. ¶ 67. More generally, Rezvani

 
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                        Page 6 of 15 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
alleges that "Jones acted with the intent to injure Rezvani and the shareholder of
theAmplify, or, at the very least, with a willful and knowing disregard for their rights,”
namely with regard to the earned payouts. Id. ¶ 66. Rezvani claims that post-
termination, theAmplify never paid Rezvani for his accrued vacation time and his earned
wages. Id. ¶ 64. Despite termination as CEO, Rezvani maintains his 45.85% share in
theAmplify and his board seat. Id. ¶ 65.

         F.      Demand Futility
       Rezvani brings this lawsuit individually against Jones, YoJo, theAmplify, and
Does 1 – 10. He also alleges a derivative claim, on behalf of theAmplify, against Jones.
Id. ¶¶ 126 – 133. Plaintiffs Rezvani and theAmplify allege that they are not obligated to
make a demand on defendants Jones and Does 1 – 10 because it would have been, and
would still be, futile. Id. ¶ 11. Plaintiffs claim that, while defendant have engaged in
“substantial” misconduct and have breached their fiduciary duties, defendants will not
admit to taking such wrongful actions. Id. ¶¶ 11–12. Instead, defendants have attempted
to justify their misconduct and have “deprived theAmplify of the internal controls and
systems for limited liability company management compliance.” Id. ¶ 12. Plaintiffs
assert that, because defendants face liability for the alleged breaches of their duties of
care, good faith, and loyalty, defendants cannot objectively evaluate a pre-suit demand.
Id. ¶ 13. Accordingly, plaintiffs contend that a demand on defendants would be futile,
and the obligation is excused. Id. Plaintiffs also assert that this derivative action is not a
collusive, initiated to confer jurisdiction that the Court would otherwise lack. Id. ¶ 14.

III.     MOTION TO DISMISS REZVANI’S FRUAD CLAIMS
         A.      LEGAL STANDARD
       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’ ” Conservation Force v.
Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t,
901 F.2d 696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
 
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                           Page 7 of 15 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’
    Case No.     2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title        JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[F]actual allegations must
be enough to raise a right to relief above the speculative level.” Id.
       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn
from them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be
read in the light most favorable to the nonmoving party. Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can
provide the framework of a complaint, they must be supported by factual allegations.”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service,
572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.
       Unless a court converts a Rule 12(b)(6) motion into a motion for summary
judgment, a court cannot consider material outside of the complaint (e.g., facts presented
in briefs, affidavits, or discovery materials). In re American Cont’l Corp./Lincoln Sav. &
Loan Sec. Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom
Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court
may, however, consider exhibits submitted with or alleged in the complaint and matters
that may be judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon
Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999); see Lee v. City of Los
Angeles, 250 F.3d 668, 689 (9th Cir. 2001).
       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading




 
CV-549 (01/18)                     CIVIL MINUTES - GENERAL                         Page 8 of 15 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
Co., 806 F.2d 1393, 1401 (9th Cir. 1986).
         B.      DISCUSSION
      Rezvani alleges common law claims for intentional misrepresentation and false
promise, as well as a claim for securities fraud, in violation of Section 10(b) of the
Securities Exchange Act of 1934, 15 U.S.C. §§ 78(j)(b) (“the Exchange Act”) and Rule
10(b)(5) promulgated there under, 17 C.F.R. § 240.10b-5. Rezvani’s claims are all
premised on the following alleged misrepresentations:
               a.      On September 22, 2015, at theAmplify’s offices in Culver City,
         California, that Jones would grow theAmplify’s revenue to $100,000,000.00
         annually;
               b.     On October 6, 2015, that Jones would introduce Rezvani to dozens of
         major advertising brands and that he would put Rezvani in meetings with major
         advertising executives;
               c.     On October 28, 2015, that Rezvani would earn dramatically more than
         $30,000,000.00 personally, and that Rezvani would earn his maximum potential
         earnouts in 2016, 2017, and 2018;
                d.     On November 11, 2015, that Jones would help Rezvani with running
         all aspects of theAmplify, including assisting with operational support and finding
         the best talent in the industry to join theAmplify;
                e.    On January 22, 2016, in New York City, New York, that Rezvani
         would have access to YoJo’s Blood unit and that this system would generate
         significant additional client leads for theAmplify;
               f.      On April 17, 2016, that YoJo’s support and the Blood unit would
         ensure that the projected sales levels were met.
FAC ¶¶ 70, 77, 156. Rezvani further alleges (1) that Jones knew the representations were
false when he made them, (2) that “Jones intended for Rezvani to rely on his
representations” when Rezvani decided to sell his shares of theAmplify, and (3) that
Rezvani “reasonably relied on the representations” because Jones “held himself out as an
experienced and successful businessperson.” ¶¶ 71- 73, 79 – 80, 157 – 158. Rezvani
 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                         Page 9 of 15 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
alleges harm, because, “[n]otably, YoJo has not paid Rezvani the balance $7,650,000
YoJo and Jones promised [Rezvani] in exchange for 51% of theAmplify.” ¶ 159.
        Defendant YoJo moves to dismiss Rezvani’s claims for intentional
misrepresentation, false promise, and securities fraud, pursuant to Rule 12(b)(6), on the
grounds that Rezvani has not satisfied the heightened pleading standard necessary under
Rule 9(b) and, with regard to the securities fraud claim, under the Private Securities
Litigation Reform Act (“PSLRA”). MTD at 6. YoJo contends that each of Rezvani’s
fraud-based claims fail because the alleged misrepresentations constitute opinions, which
are not actionable as fraud, and because Rezvani fails to allege sufficient facts to plead
falsity or scienter. Mot. at 11, 18 – 20. Defendant also argues that Rezvani’s promissory
fraud claim is defeated by the Rezvani’s acknowledgement that defendant partially
performed. Id. at 23. Finally, defendant argues that Rezvani fails to allege facts showing
justifiable reliance, or loss causation between Rezvani’s injuries and the alleged
representations. Id. at 24 – 27. In response, Rezvani contends that he adequately pleads
securities fraud because he “alleges promises of specific acts by Jones . . . [a]nd none of
them are mere forecasts.” Opp’n at 11. He also argues that Jones’ conduct after the
stock purchase demonstrates that he never intended to follow through on his promises.
Id. at 12.
                 1.   Rezvani’s Securities Fraud Claim
       The basic elements of a Rule 10b-5 claim are (1) a material misrepresentation or
omission; (2) scienter; (3) a connection with the purchase or sale of a security; (4)
reliance or “transaction causation”; (5) economic loss; and (6) loss causation or a causal
connection between the material misrepresentation and the loss. Dura Pharms., Inc. v.
Broudo, 544 U.S. 336, 341-42 (2005).
       Rule 9(b) governs fraud claims, including securities fraud actions. Oregon Pub.
Employees Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 604 (9th Cir. 2014). A federal
securities fraud suit is also subject to the demanding pleading requirements of the
PSLRA. Enacted by Congress in 1995 to provide “protections to discourage frivolous
[securities] litigation,” H.R. Conf. Rep. No. 104-369, 104th Cong., 1st Sess. at 32 (Nov.
28, 1995), the PSLRA strengthened the already-heightened pleading requirements of
Federal Rule of Civil Procedure 9(b). Under the PSLRA, private actions based on
allegations of material misstatements or omissions must “specify each statement alleged
to have been misleading, the reason or reasons why the statement is misleading, and, if an
 
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                         Page 10 of 15 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’
    Case No.     2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title        JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
allegation regarding the statement or omission is made on information and belief, the
complaint shall state with particularity all facts on which that belief is formed.” 15 U.S.C.
§ 78u-4(b)(1).
       In addition, the PSLRA imposes strict requirements for pleading scienter in actions
brought pursuant to Section 10(b) and Rule 10b-5, requiring that the complaint “state
with particularity facts giving rise to a strong inference that the defendant acted with the
required state of mind.” 15 U.S.C. § 78u-4(b)(2). A plaintiff must also plead falsity, and
courts “treat the falsity and scienter analyses as ‘a single inquiry, because falsity and
scienter are generally inferred from the same set of facts.’” Fodor v. Blakey, No. CV 11-
08496 MMM (RZx), 2012 WL 12893985, at *9 (C.D. Cal. Feb. 21, 2012) (citing
Ronconi v. Larkin, 253 F.3d 423, 429 (9th Cir. 2001)). The Ninth Circuit, in interpreting
the PSLRA, has clarified that only “[a] defendant who makes misrepresentations or
omissions ‘either intentionally or with deliberate recklessness’ acts with scienter.”
Oregon Pub. Employees Ret. Fund, 774 F.3d at 607 (quoting In re Daou Sys., Inc., 411
F.3d 1006, 1015 (9th Cir. 2005)). Thus, to satisfy PSLRA, “the complaint must contain
allegations of specific ‘contemporaneous statements or conditions’ that demonstrate the
intentional or the deliberately reckless false or misleading nature of the statements when
made.” Ronconi, 253 F.3d at 432. To constitute a “strong inference” of scienter, as
required by the PSLRA, “an inference . . . must be more than merely plausible or
reasonable—it must be cogent and at least as compelling as any opposing inference of
nonfraudulent intent.” WPP Luxembourg Gamma Three Sarl v. Spot Runner, Inc., 655
F.3d 1039, 1051–52 (9th Cir. 2011) (quoting Tellabs, Inc. v. Makor Issues & Rights,
Ltd., 551 U.S. 308, 314 (2007)). The court makes its assessment by assessing the facts
alleged in the complaint collectively. Id.
        Certain statements are not actionable under the PSLRA because they fall within its
“safe harbor” provision. Specifically, the safe harbor provision provides that defendants
shall “not be liable with respect to any forward-looking statement, whether written or
oral, if and to the extent that” the statement is accompanied by meaningful cautionary
statements or was made without actual knowledge that the statement was false or
misleading. 15 U.S.C. § 78u-5(c); see also In re Cutera Sec. Litig., 610 F.3d 1103, 1112
(9th Cir. 2010). Forward-looking statements include statements of “the plans and
objectives of management for future operations, including plans or objectives relating to
the products or services of the issuer.” 15 U.S.C. § 78u-5(i)(1)(B). In addition,
statements are not actionable if they are “generalized, vague and unspecific assertions,

 
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                          Page 11 of 15 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’
    Case No.     2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title        JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
constituting mere ‘puffery’ upon which a reasonable consumer could not rely.” Glen
Holly Entm't, Inc. v. Tektronix, Inc., 352 F.3d 367, 379 (9th Cir. 2003) (citing Cook,
Perkiss & Liehe, Inc. v. N. California Collection Serv. Inc., 911 F.2d 242 (9th Cir.
1990)). “‘Puffing’ concerns expressions of opinion, as opposed to knowingly false
statements of fact.” Oregon Pub. Employees Ret. Fund, 774 F.3d at 606. In contrast,
“[s]tatements by a company that are capable of objective verification are not ‘puffery’
and can constitute material misrepresentations.” Id.

       YoJo’s alleged misrepresentations can be grouped into two categories: (1) those
pertaining to theAmplify’s future revenues and Rezvani’s future earnings, FAC ¶ 156 a,
c, and (2) those pertaining to actions that Jones and/or YoJo would take in order to
support theAmplify and introduce Rezvani to new clients following YoJo’s stock
purchase, id. ¶ 156 b, d – f. Both are discussed in turn.
                    a.    Alleged Misrepresentations Regarding Future Revenues
                          and Earnings
       Rezvani cannot allege securities fraud based on Jones’ statements that Jones
believed he could grow theAmplify’s revenues to $100,000,000.00, or that Rezvani could
earn more than $30,000,000. See FAC ¶ 156 a, c. As a preliminary matter, Rezvani’s
first amended complaint expressly acknowledges that these statements constitute Jones’
opinion about potential outcomes—not verifiable objective facts. Rezvani quotes Jones
as having stated, “if we deliver what I think we are capable of together . . . you can earn
dramatically more than $30,000,000.” FAC ¶ 25 (emphasis added). The PSLRA’s safe
harbor provision also exempts these statements from liability because they are forward-
looking, and the Court cannot find, based on Rezvani’s allegations, that Jones spoke
despite having actual knowledge that the statements were false. While Rezvani baldly
alleges that “Jones knew his representations to Rezvani were false when he made them,”
this does not suffice. FAC ¶ 157. Under the PSLRA, “[i]t is not sufficient simply to
allege that a statement was false.” Ronconi, 253 F.3d at 431. Instead, Rezvani “must
allege falsity in light of “specific ‘contemporaneous statements or conditions’ that
demonstrate the intentional or the deliberately reckless false or misleading nature of the
statements when made.” Id. at 432; see also In re Daou Sys., Inc., 411 F.3d at 1021
(finding that defendants’ statements fell within the safe harbor because “plaintiffs fail to
provide sufficient facts to demonstrate that defendants had actual knowledge that these
optimistic statements were false and misleading when made”).

 
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                         Page 12 of 15 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’
    Case No.     2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title        JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
       Relatedly, Rezvani does not plead facts that establish a “strong inference” of
scienter because, despite Rezvani’s claim that Jones intentionally misled Rezvani, the
specific facts alleged do not corroborate that conclusion. Assessing the complaint as a
whole, Rezvani’s allegations give rise to an inference that Jones and YoJo anticipated
that acquiring a majority stake in theAmplify would grow their business, as they believed
that there were synergies between the marketing and technology companies. See, e.g.,
FAC ¶¶ 17 –18, 25 (describing Jones’ goals and expectations of growing YoJo and
theAmplify). As YoJo argues, YoJo’s ultimate upfront investment of over $ 7 million in
theAmplify illustrates the sincerity of that belief. Mot. at 20. While Jones’ projections
about the fruitfulness of this investment may have been incorrect, the Ninth Circuit has
been clear that, “[h]onest optimism followed by disappointment is not the same as lying
or misleading with deliberate recklessness.” Ronconi, 253 F.3d at 432. “The PSLRA’s
safe harbor is designed to protect companies and their officials from suit when optimistic
projections of growth in revenues and earnings are not borne out by events.” In re
Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1142 (9th Cir. 2017). Accordingly, Jones’
projections for theAmplify and Rezvani personally cannot provide the basis for Rezvani’s
securities fraud claim.
                    b.    Alleged Misrepresentations Regarding Jones’ and YoJo’s
                          Future Support of theAmplify
       Jones’ alleged misrepresentations about providing future operational support to
theAmplify and facilitating client connections also cannot provide the basis for Rezvani’s
securities fraud claim because the statements fall within the safe harbor, and Rezvani
does not allege a “strong inference” of scienter. Here, too, Rezvani identifies forward-
looking statements about the future conduct of management, which can fall within
10(b)’s safe harbor. And here, too, Rezvani pleads no facts indicating that, at the time the
statements were made, they were spoken with actual knowledge that they were false.
Rezvani alleges that following the stock purchase Jones hurt theAmplify’s profits by
overspending and by investing in competitors. FAC ¶¶ 43 – 44. However, this occurred
after the statements were made. At the times Jones allegedly represented his plans of
working closely with Rezvani and theAmplify, Jones met repeatedly with Rezvani,
discussed a vision for growing their companies, and even took Rezvani to a meeting with
advertising executives. FAC ¶¶ 17 – 18, 21. Additionally, Rezvani’s allegations suggest
that in the months immediately following the stock purchase, Jones did introduce
Rezvani to clients—making good on his alleged promises. Rezvani expressly claims that,

 
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                        Page 13 of 15 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
    Title         JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
in July 2017, Jones told Rezvani that “he would no longer provide Rezvani with any
more client introduction.” FAC ¶ 56 (emphasis added). This statement implies that
between April 2016 and July 2017, the fifteen months following the stock purchase,
Jones provided Rezvani with client connections. This conduct supports an inference that
Jones intended to act in accordance with his alleged promises, not that he harbored
intentions to renege.
        Certainly, while one could speculate that Jones knowingly made false
representations about supporting theAmplify—perhaps in order to close the deal—
Rezvani does not allege facts which indicate that this inference is “at least as compelling
as any opposing inference of nonfraudulent intent.” WPP Luxembourg Gamma Three
Sarl, 655 F.3d at 1051–52 (quoting Tellabs, Inc, 551 U.S. at 314). Accordingly, Rezvani
fails to state a securities claim based on Jones’ alleged statements about proving
operational support and client connections for theAmplify.
       In sum, “[c]alling executives bad managers, or bad forecasters, does not plead
fraud, except where it can be shown that they knew or were deliberately reckless in
disregarding the misleading nature of their forecasts.” Ronconi, 253 F.3d at 437. That
showing is made where plaintiffs plead specific facts, perhaps based on interviews with
company insiders or by producing contradictory due diligence reports, demonstrating
scienter and falsity at the time the statements were made. See, e.g., In re Quality Sys.,
Inc. Sec. Litig., 865 F.3d at 1139 (finding that plaintiffs adequately pled a 10(b) claim
where the complaint alleged, inter alia, facts about the defendants’ knowledge drawn
from interviews with defendants’ employees). That showing has not been made with
regard to Jones’ statements about what he believed theAmplify could achieve with
YoJo’s investment and support. Accordingly, the Court DISMISSES Rezvani’s
securities fraud claim.
                 2.   Rezvani’s Remaining State Law Claims
       The Court dismisses Rezvani’s federal securities fraud claim for failure to state a
claim under the heightened pleading standard of Rule 9(b) and the PSLRA. This claim is
the sole basis for this Court’s subject-matter jurisdiction over this case. The Court
declines to exercise supplemental jurisdiction over Rezvani’s remaining state law claims.
28 U.S.C.A. § 1367 (West) (“The district courts may decline to exercise supplemental
jurisdiction over a claim under subsection (a) if . . . (3) the district court has dismissed all
claims over which it has original jurisdiction.”).
 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                           Page 14 of 15 
                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL             ‘O’
     Case No.                    2:18-cv-06244-CAS (Ex)            Date  December 17, 2018
     Title                       JUSTIN REZVANI ET AL v. DAVID JONES ET AL.

 
IV.           MOTION TO DISMISS REZVANI’S DERIVATIVE CLAIM
       Defendant theAmplify also moves to dismiss Rezvani’s ninth claim, the derivative
action. Deriv. Mot. at 1. However, having declined to exercise supplemental jurisdiction
over Rezvani’s state law claims, including the derivative claim, the Court DENIES this
motion as moot.2
    V.        CONCLUSION
       In accordance with the foregoing, the Court GRANTS defendant YoJo’s motion to
dismiss Rezvani’s securities fraud claim, set forth in the fourteenth claim for relief, with
leave to amend. Plaintiff’s amended complaint is due within twenty-one (21) days of
the date of this order. The Court DENIES as moot defendant theAmplify’s motion to
dismiss the derivative action.

              IT IS SO ORDERED.

                                                                                                             00              :     04 
                                                                            Initials of Preparer                            CMJ 




                                                            
              2
        In support of its motion to dismiss Rezvani’s derivative claim on behalf
theAmplify, theAmplify included four sworn declarations to support its position that
Rezvani does not adequately represent the interests of theAmplify or other shareholders.
See Dkt. 23-2; Dkt. 23-3; Dkt. 23-4; Dkt. 23-5. Rezvani objects to 89 statements in the
declarations. Deriv. Obj. The Court has denied theAmplify’s motion as moot, and
therefore DENIES the evidentiary objections as moot, as well.
 
CV-549 (01/18)                                                 CIVIL MINUTES - GENERAL                                             Page 15 of 15 
